Citation Nr: 1224620	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from January to May 2002 and from May 2004 to November 2005, including service in Iraq in support of Operation Iraqi Freedom.  He was awarded the Combat Action Badge, among other awards and medals.

This appeal to the Board of Veterans' Appeals (Board) is from September 2006, February 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied and continued to deny his claim.

The Veteran testified at a hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  The VLJ held the record open for an additional 60 days, during which time the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The the issue of entitlement to service connection for a cervical spine disability has been raised by the record by a March 2012 private medical report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
	



								[Continued on Next Page]


REMAND

I.  VA Treatment Records

The claims file reflects that the Veteran has received VA medical treatment pertinent to his claimed bilateral shoulder disability through the VA Medical Center (VAMC) in Shreveport, Louisiana, dated through December 2010.  Following the hearing, he personally submitted copies of pertinent treatment records from this facility, but it is not clear if other or more recent records are still outstanding.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

II.  VA Compensation Examination and Medical Opinion

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

During the hearing before the undersigned, the Veteran reported that he injured his shoulders while serving in combat, as a result of an IED (improvised explosive device) attack in December 2004, in the course of duties driving a tank.  Hearing Transcript (T.) at 4.  It is significant that in cases involving disabilities related to combat, VA must presume lay evidence that describes the in-service disease or injury is credible so long as it is "consistent with the circumstance, conditions, or hardships of such service, notwithstanding the fact that there is no official record." 38 U.S.C. § 1154(b).  

With the foregoing in mind, the Board has considered the Veteran's testimony and finds it is competent, credible, and sufficient to establish the occurrence of a bilateral shoulder injury in December 2004 while in combat in Iraq.  In this regard, his DD Form 214 confirms he received a Combat Action Badge for service in Iraq from May 2004 to November 2005 in support of Operation Iraqi Freedom; and his military occupational specialty was that of an armor crewman.  Thus, his assertions are consistent with the circumstances of his service.  Even though a bilateral shoulder disorder was not noted in his active duty service treatment records, this evidence is sufficient to establish an injury during service.  38 U.S.C.A. § 1154(b).  

While his history of in-service injury is deemed credible, there remains the question as to whether the Veteran has a current bilateral shoulder disability, which in turn might be related to that injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

In this regard, the Board observes that the June 2007 VA examination diagnosed a left shoulder rotator cuff strain, although X-ray testing was normal for both shoulders.  The examiner did not render an opinion on etiology of the diagnosed left shoulder disability, such that this examination is inadequate for resolving the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Due to this inadequacy of the prior examination and the passage of over five years since that examination, it is important for the AOJ to obtain contemporaneous medical evidence to assess whether the Veteran has a current bilateral shoulder disability and the etiology of any such disability.  The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed bilateral shoulder disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Shreveport, Louisiana VAMC, or any other identified VA facility, for the period from December 2010 to the present.

2.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current bilateral shoulder disability.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a bilateral shoulder disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner is directed to respond to the following questions:  

a) Please identify any currently diagnosed disorders of, or relating to, any bilateral shoulder disability.  

b) Assuming the Veteran injured his shoulders in combat as alleged, what is the likelihood (i.e. "very likely," "as likely as not," "not likely") that any current bilateral shoulder disability diagnosed was incurred during service? Why do you think so? 

For purposes of the examination and opinion mentioned above, the examiner must consider that the Veteran has asserted post-service continuity of symptoms (e.g., shoulder pain and stiffness, etc.).
   
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim, in light of any additional evidence, including consideration of the applicability of 38 U.S.C.A. § 1154(b).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

